Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, a special ground of a motion for a new trial must be complete and understandable within itself; and such a ground, complaining of the admission of evidence, must show that the evidence was admitted over the objection of the movant, that the objection was made to the court at the time the evidence was offered, and what was the objection. Under this ruling the first ground of the amendment to the motion for a new trial cannot be considered.
2. The 2d ground of the amendment to the motion for a new trial, complaining of the admission of certain documentary evidence, is too defective to be considered, as the evidence is not set forth, either literally or in substance, in the ground, nor attached thereto as an exhibit.
3. “In order for the exclusion of oral testimony to be considered as a ground for a new trial, it must appear that a pertinent question was asked [italics ours], and that the court ruled out the answer; and that a statement was made to the court at the time, *308showing what the answer would be; and that such testimony was material, and would have benefited the complaining party.” Griffin v. Henderson, 117 Ga. 382 (2) (43 S. E. 712). It must also appear " on what ground the evidence was excluded.” (Italics ours.) Avery v. Graham, 26 Ga. App. 161 (3) (105 S. E. 708); Devoe v. Best Motor Co., 27 Ga. App. 619 (109 S. E. 689). Under this ’ruling the 3d ground of the amendment to the motion for a new trial cannot be considered.
4. Under the facts of the case and the entire charge of the court, the excerpts from the charge, complained of in the 4th, 6th, and 7th grounds, respectively, of the amendment to the motion for a new trial, do not show harmful error.
5. The refusal to give the requested charge, as complained of in the 8th ground of the amendment to the motion for a new trial, was not error.
6. Under the former decision of this court in this ease (English v. Moore, 28 Ga. App. 265, 110 S. E. 737) the assignments of error in grounds 5 and 9 of the amendment to the motion for a new. trial are without merit.
7. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.